

116 HR 8063 IH: Installation Agreement Affordability Act
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8063IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Vela introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to waive the fee for installment agreements paid by electronic payment through a debit instrument.1.Short titleThis Act may be cited as the Installation Agreement Affordability Act. 2.Installment fee waived for certain electronic payments(a)In generalSection 6159(f)(2) of the Internal Revenue Code of 1986 is amended to read as follows: (2)Waiver or reimbursement(A)In the case of a taxpayer who has agreed to make payments under the installment agreement by electronic payment through a debit instrument, no fee shall be imposed on an installment agreement under this section.(B)In the case of a taxpayer with an adjusted gross income, as determined for the most recent year for which such information is available, which does not exceed 250 percent of the applicable poverty level (as determined by the Secretary), if the taxpayer is unable to make payments under the installment agreement by electronic payment through a debit instrument, the Secretary shall, upon completion of the installment agreement, pay the taxpayer an amount equal to any such fees imposed..(b)Effective dateThe amendment made by this section shall apply to installment agreements entered into after the date of the enactment of this Act.